The opinion of the court was delivered by
Nicholls, C. J.
The State having offered in evidence the unsworn statements and declarations of Hebert, the party alleged to have been *225murdered, defendant’s counsel objected that they were not admissible, being hearsay. Such declarations and statements are, in a criminal canse, -admissible only in exceptional cases and under special circumstances and conditions. The objection having been prima facie well grounded, it should -have been sustained, unless the facts and circumstances were such a-s to have made them 'admissible under the special facts and circumstances -referred to. They were not offered in this case as dying declarations, but -as being part -of the res gestae. The court admitted them 'as being -so without any statement as to what the facts and circumstances were which made them such. We cannot accept the judge’s conclusions -on this subject without recital of any facts in support of the same.
As matters appear on the face of the bill of exceptions, the objection should 'have been sustained.
It appears from Noble’s testimony that he had n-ot seen Heibert from ten o’clock at night- — the time at which he left the house they were both occupying — until he returned to the house badly wounded between two and four o’clock in the morning. Noble knew nothing himeslf of what had occurred in the meantime. Hebert, -out of the presence of any one, gave to Noble a n-arratve statement of what had occurred. In the course of it he stated that the man who -sh-ot him had jumped on the freight train which was just pulling -out; that he, Hebert, -had been standing on the narrow space between the main track and the switch when the freight train pulled in; that as it slowed up a convict jumped from between two of the cars; that it was this convict who had shot him at that time and place 'and that the convict -after shooting him had jumped on the freight train which was just pulling out.
Noble testified -to the fact that just after Hebert came in wounded and waked him, he distinctly heard the noise of rumbling of a train which toad just pulled out from the station and going east. This testimony -of Noble was a link in the direction of establishing the fact that the statements of Hebert were part of the res gestae, but per se it did not establish tMe fact. Noble showed- the time the statements were made -with reference to the pulling out of the train, hut the time at which Hebert was shot, with reference to- that same fact, remained still to be ascertained in order to furnish the data upon which was to be tested the admissibility of the statements -as res gestae. Had testimony been adduced on that subject, these two facts combifled niight *226have laid the foundation for the introduction in evidence of the declarations. We would then have known whether they 'and the act with reference to which they were made, bore such relations to each other .as to cause the former to fall under the operation -of the rule governing the admissibility of unsworn statements as part of the res gestae. Proof that Hebert’s declarations were made simultaneously, or almost so, with the departure of the freight train would still leave open for ascertainment the time those statements were made, with reference to that at which he was shot-. The facts by and from which the .admissibility of the statements >as res gestae are to be tested, have to be “testified” to by persons cognizant of them. The admissibility itself of the statements being the very question at issue for decision, no part of them are to be used for the purpose of determining it. Counsel very correctly say: “There being no foundation for the admission of the declaration, it was used as its own foundation .and was itself the ¡basis on which it was admitted.”
The statements should not have been admitted in evidence under the circumstances in which' it was offered.
Eor the reasons assigned, it is ordered, adjudged and decreed that the verdict of the jury and the judgment of the court thereon, herein appealed from, be, and the same -are hereby set aside, avoided, annulled and reversed, and the cause is reinstated and remanded for further proceedings according to law.